DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 7/19/2021.  Claims 1-15 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 and 8/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify the elements as described in the specification. 
Specifically figure elements 56,60 and 64 contain elements with no description (i.e. the generic box elements). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
•	(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
•	(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
•	(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Claim 6-7 recites “signalling “  and should be “signaling”
Appropriate correction required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1 and similarly claim 8 , which recites “A method for controlling a charging or discharging current of a removable battery pack and/or an electrical device using a first monitoring unit integrated in the removable battery pack” which is unclear.
It is unclear how the method is charging the removable battery pack and the electrical device OR discharging the removable battery pack and the electrical device.
Claim 14 recites “a filter element configured to connect (i) the output of the evaluation unit and/or the signal or data contact of the second interface and (ii) the second monitoring unit of the electrical device” which is unclear.
It is unclear how the filter (i.e diode 90) is connected to the output of the evaluation unit and the signal or data contact of the second interface and the second monitoring unit of the electrical device.
Claim 7 and similarly claim 15 recites  “continuously monitoring the charging or discharging current in the electrical device using the second monitoring unit; and logging and/or signalling a sudden drop of the charging or discharging current using the second monitoring unit in conjunction with the first monitoring unit” which is unclear.
It is unclear how the second monitoring unit is logging and/or signaling a sudden drop in charging or discharging current in conjunction with the first monitoring unit.
Claims 2-7 and 9-15 is/are included in this rejection due to their dependence on claims 1 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 20170353041) in view of Takeda (US 20100090652).
As to claim 1,  Klee discloses a method for controlling a charging or discharging current of a removable battery pack (Fig. 4-6 battery pack 100 and [0017]-[0019]) and/or an electrical device (Fig. 4-6 charger/tool 300,700) using a first monitoring unit integrated in the removable battery pack (rechargeable battery pack electronics system with microcontroller, Abstract.), the method comprising:
monitoring a defined control potential of a signal or data contact between the removable battery pack and the electrical device using an evaluation unit of the electrical device ([0017]-[0019] the microcontroller is configured for gathering data regarding the rechargeable battery pack for storing in a memory integrated into the rechargeable battery pack and transmitting the data to the charging device and/or the hand-held power tool. Transmitted data comprises maximum charging current, voltages temperature and operating states of the rechargeable battery pack. The charging electronics system of the charging device and/or the control unit of the hand-held power tool are/is configured for evaluating the received gathered data from rechargeable battery pack via signal contact elements 141-145 [0024]-[0023]).
Klee does not disclose/teach changing the defined control potential using the first monitoring unit when the first monitoring unit has identified a fault state (Based on pg. 19 of the specification, Examiner interprets a fault state of the battery as the measured temperature, the charging current, the voltage, one of the cell voltages, the remaining capacity or the like lie outside their limit values”.
Takeda teaches changing the defined control potential (potential at node “TH”) using the first monitoring unit when the first monitoring unit has identified a fault state (Fig. 5 [0051] the protection circuit (15A) turns on the third switching element (M13) and short-circuits between the second external terminal and the third external terminal (TH,14) when a detection is made that a temperature of the secondary battery exceeds a predetermined temperature).
It would have been obvious to a person of ordinary skill in the art to modify the method of Klee to include changing the defined control potential using the first monitoring unit when the first monitoring unit has identified a fault state, in order to have a means to stop the charging operation in the event the evaluation circuit has an error as taught by Takeda ([0053])
As to claim 2, Klee in view of Takeda teaches the method according to Claim 1, further comprising: forming the defined control potential from (i) at least one first resistor in the removable battery pack at a first reference potential (Fig. 4 and [0050] control element 825 of Klee. Temp sensors such as element 825 as resistor elements are old and well known as seen in Takeda Fig. 5 R23.).
Klee in view of Takeda does not disclose/teach at least one further resistor in the electrical device at a second reference potential different from the first reference potential
Klee teaches at least one further resistor in the electrical device at a second reference potential different from the first reference potential (Fig. 5 of Takeda R35).
It would have been obvious to a person of ordinary skill in the art to modify the method of Klee to include forming the defined control potential from at least one further resistor in the electrical device at a second reference potential different from the first reference potential, in order to condition the signal at the data contact to a suitable voltage to be received and evaluated by the evaluation circuit.
As to claim 3, Klee in view of Takeda teaches the method according to Claim 2, wherein changing the defined control potential comprises: changing the defined control potential in the removable battery pack in a direction of the second reference potential by bypassing the at least one first resistor when the first monitoring unit has detected an electrical fault state in the removable battery pack (Fig. 5 [0051] the protection circuit (15A) turns on the third switching element (M13) and short-circuits between the second external terminal and the third external terminal (TH,14) when a detection is made that a temperature of the secondary battery exceeds a predetermined temperature).
As to claim 4, Klee in view of Takeda teaches the method according to Claim 3, further comprising: setting an output signal of the evaluation unit to a LOW level when the defined control potential has changed in the direction of the second reference potential ([0042]-[0044] of Takeda. The output of the comparator 38 is input to the charge control circuit 39. If the voltage between the terminal 32 and the terminal 33 drops below the predetermined voltage VT. The charge control circuit 39 becomes inactive and the MOS transistor 40 is turned off, thereby stopping the charge to the battery pack. when the voltage between the terminal 32 and the terminal 33 dropped below the predetermined voltage VT, the output of the comparator 38 changes to a low level and the charge control circuit 39 becomes nonactive, and performs a control to turn off the MOS transistor M40 to stop the charge to the battery pack)
As to claim 8,  Klee discloses a system (Fig. 4-6) comprising:
a removable battery pack (Pack 100, Fig.4-6) including a first monitoring unit (rechargeable battery pack electronics system with microcontroller, Abstract) and a first electromechanical interface having a first plurality of electrical contacts (Interface 180 with signal contact elements 141-145 [0049]); and
an electrical device (Fig. 4-6 charger/tool 300,700) including an evaluation unit ([0024]-[0023] The charging electronics system of the charging device and/or the control unit of the hand-held power tool are/is receiving data from rechargeable battery pack via signal contact elements 141-145.  The charging electronics system of the charging device and/or the control unit of the hand-held power tool are/is configured for evaluating the received data) and a second electromechanical interface (interface 380,780) having a second plurality of electrical contacts (Contacts 340,341 and 740-744, Fig. 4),
wherein in each of the first and second plurality of electrical contacts (i) a first electrical contact is configured as an energy supply contact supplied with a first reference potential (Fig. 4 contact 140,141), (ii) a second electrical contact is configured as an energy supply contact supplied with a second reference potential (Fig. 4 contact 140,141), and (iii) a third electrical contact is configured as a signal or data contact (Fig. 4 contacts 140,143-144) , and
wherein the system is configured to control a charging or discharging current of the removable battery pack and/or the electrical device using the first monitoring unit ([0017]-[0019] the microcontroller is configured for gathering data regarding the rechargeable battery pack for storing in a memory integrated into the rechargeable battery pack and transmitting the data to the charging device and/or the hand-held power tool. Transmitted data comprises maximum charging current, voltages temperature and operating states of the rechargeable battery pack), the system configured to:
monitor a defined control potential of the signal or data contact between the removable battery pack and the electrical device using the evaluation unit ([0024]-[0023] The charging electronics system of the charging device and/or the control unit of the hand-held power tool are/is configured for evaluating the received gathered data from rechargeable battery pack via signal contact elements 141-145).
Klee does not disclose/teach change the defined control potential using the first monitoring unit when the first monitoring unit has identified a fault state.
Takeda teaches change the defined control potential using the first monitoring unit when the first monitoring unit has identified a fault state (Fig. 5 [0051] the protection circuit (15A) turns on the third switching element (M13) and short-circuits between the second external terminal and the third external terminal (TH,14) when a detection is made that a temperature of the secondary battery exceeds a predetermined temperature).
It would have been obvious to a person of ordinary skill in the art to modify the system of Klee to be configured to change the defined control potential using the first monitoring unit when the first monitoring unit has identified a fault state, in order to have a means to stop charging operation in the event the evaluation circuit has an error as taught by Takeda ([0053]).
As to claim 9, Klee in view of Takeda teaches the system according to Claim 8, wherein: the energy supply contact of the second interface and the signal or data contact of the first interface of the removable battery pack is connected via at least one resistor (Fig. 5 of Takeda switch M13).
Klee in view of Takeda further teaches the removable battery pack has a switching element configured for control by the first monitoring unit such that, in a closed state of the switching element, the switching element connects in each case the second energy supply contacts and the signal or data contacts of the first and second interfaces to one another (Fig. 5 of Takeda switch M13).
Klee in view of Takeda does not teach wherein: (i) the energy supply contact of the first interface and the signal or data contact of the second interface of the electrical device, and (ii) the energy supply contact of the second interface and the signal or data contact of the first interface of the removable battery pack are each connected via at least one resistor.
However it would be obvious to one of ordinary skill in the art to modify Takedas reference voltage 34 (Vref) to be the voltage supplied by the energy supply contact of the first interface in order to use common voltages in the same system, thereby reducing components. 
As such the teaching of Klee in view of Takeda wherein Takeda uses the voltage supplied by the energy supply contact as the reference voltage 34 (Vref) would render the energy supply contact of the first interface and the signal or data contact of the second interface of the electrical device, connected via at least one resistor such that the at least one resistor, in a connected state of the interfaces, have a voltage divider with the defined control potential at the respective signal or data contacts between the first and the second reference potentials.
As to claim 10, Klee in view of Takeda teaches the system according to Claim 9, wherein the defined control potential at the signal or data contacts has a value of greater than 0.1 V when the switching element is in an open state.
However, absent an objective showing of criticality with regards to the claimed voltage value of the signal/data contacts, it would have been obvious to one of ordinary skill in the art through routine experimentation to determine the optimal voltage value for the signal contact to be greater than .1V in order to account for measurement error and precision.
As to claim 11, Klee in view of Takeda teaches the system according to Claim 8, wherein: the electrical device has a further switching element connected to the energy supply contact of the first or the second plurality of electrical contacts (Fig. 5 switch M40 or Takeda), and the further switching element is configured to influence a charging or discharging current ([0051] the charge control circuit 39 turns off the MOS transistor M40. Thereby, the charge device 30 stops the charge to the battery pack).
As to claim 12, Klee in view of Takeda teaches the system according to Claim 11, wherein: the evaluation unit includes a comparator (Fig. 5, 38 of Takeda), and the comparator is connected to the signal or data contact of the second interface (Fig. 5, 38 of Takeda).
Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 20170353041) in view of Takeda (US 20100090652) in view of Watabe (US JP 2008067522). Note, Examiner uses Watabe (US JP 2008067522) to make rejection but relies on machine translation to clarify position.
As to claim 5, Klee in view of Takeda teaches the method according to Claim 4.
Klee in view of Takeda does not disclose/teach wherein: the output signal of the evaluation unit and an output signal of a second monitoring unit of the electrical device are linked by a logic link element, an output of the logic link element is a control signal for a switching element, and the switching element is configured to interrupt or establish a charging or discharging process of the removable battery pack based on the output of the logic link element.
Watabe teaches the output signal of the evaluation unit (Fig. 3 comparator 5) and an output signal of a second monitoring unit of the electrical device (Fig. 3 microcomputer 4) are linked by a logic link element (Fig. 3 AND circuit 6 receives the output of the microcomputer 4 and the output of the comparator 5), an output of the logic link element is a control signal for a switching element, and the switching element is configured to interrupt or establish a charging or discharging process of the removable battery pack based on the output of the logic link element ([0033] the AND circuit 6 outputs an output corresponding to the calculation result from the output terminal 63. The output from the AND circuit 6 is input to the cutoff switch 71 of the charging circuit 7, and the cutoff switch 71 is activated according to the input signal to cut off the output of the charging circuit 7).
It would have been obvious to a person of ordinary skill in the art to modify the method of Klee in view of Takeda to include the output signal of the evaluation unit and an output signal of a second monitoring unit of the electrical device are linked by a logic link element, an output of the logic link element is a control signal for a switching element, and the switching element is configured to interrupt or establish a charging or discharging process of the removable battery pack based on the output of the logic link element in order to ensure the output of charging circuit is cut off in the event of a failure regardless if any other battery condition is normal or not being detected ([0041] of Watabe).
As to claim 6, Klee in view of Takeda in view of Watabe teaches the method according to Claim 5, further comprising: detecting a change in the defined control potential at the signal or data contact ((Fig. 5 [0051] of Takeda where  the protection circuit (15A) turns on the third switching element (M13) and short-circuits between the second external terminal and the third external terminal (TH,14) when a detection is made that a temperature of the secondary battery exceeds a predetermined temperature) and/or based on the output signal of the evaluation unit using the second monitoring unit; and logging and/or signalling the detected electrical fault state using the second monitoring unit ([0052]-[0053] of Watabe. The microcomputer 4 outputs a comparison result from the output terminal P1 as a binary signal of “H” or “L”. “L” is output when the battery temperature is equal to or higher than T1. Battery pack 10 is hot when the temperature exceeds T1).
As to claim 13, Klee in view of Takeda teaches the system according to Claim 12. 
Klee in view of Takeda does not disclose/teach wherein an output of the evaluation unit and an output of a second monitoring unit of the electrical device are configured to supply a control signal for controlling the further switching element using a logic link element.
Watabe teaches wherein an output of the evaluation unit (Fig. 3 comparator 5)  and an output of a second monitoring unit of the electrical device (Fig. 3 microcomputer 4) are configured to supply a control signal for controlling the further switching element using a logic link element (Fig. 3 AND circuit 6 receives the output of the microcomputer 4 and the output of the comparator 5. [0033] the AND circuit 6 outputs an output corresponding to the calculation result from the output terminal 63. The output from the AND circuit 6 is input to the cutoff switch 71 of the charging circuit 7, and the cutoff switch 71 is activated according to the input signal to cut off the output of the charging circuit 7).
It would have been obvious to a person of ordinary skill in the art to modify the system of Watabe to include an output of the evaluation unit and an output of a second monitoring unit of the electrical device are configured to supply a control signal for controlling the further switching element using a logic link element in order to ensure the output of charging circuit is cut off in the event of a failure regardless if any other battery condition is normal or not being detected ([0041] of Watabe).
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 20170353041) in view of Takeda (US 20100090652) in view of Watabe (US JP 2008067522) in view of Suzuki et al (US 20090124299).
As to claim 7, Klee in view of Takeda in view of Watabe teaches the method according to Claim 5.
Klee in view of Takeda in view of Watabe does not disclose/teach continuously monitoring the charging or discharging current in the electrical device using the second monitoring unit; and logging and/or signalling a sudden drop of the charging or discharging current using the second monitoring unit in conjunction with the first monitoring unit.
Suzuki teaches continuously monitoring the charging or discharging current in the electrical device using the second monitoring unit in conjunction with the first monitoring unit ([0015]. FG processor 501 gauges the current when charge and discharge current. A multiplexer 503 supplies the multiplexed data to the resulting data to CPU 505. CPU 505 determines whether the obtained data is normal and transmits to external device 204).
Even though Suzuki  teaches monitoring the charging or discharging current in the electrical device using the second monitoring unit in conjunction with the first monitoring unit as specified above and controlling the switching device when notified of an abnormality ([0024]), it would be obvious to one of ordinary skill in the art for Suzuki’s second monitoring device to log a sudden drop of the charging or discharging current in order to control the switching device to shut off to facilitate debugging and repair.
As to claim 15, Klee in view of Takeda in view of Watabe teaches the system according to Claim 13, wherein: the first monitoring unit of the removable battery pack (microcontroller 820, Fig. 5-6 and [0052]) and the second monitoring unit of the electrical device (Evaluation unit of Klee) are connected via a respective fourth electrical contact (Fig. 5-6 contacts 143,145), configured as another signal or data contact, of the first and second interfaces ([0049] [0050] Both third and fifth signal contact element 143, 145 are connected via a coding element 843 in the form of a coding resistor to a ground connection. At least one contact element being a signal contact element, which is electrically connected to a coding element of the rechargeable battery pack [0013]).
Klee in view of Takeda in view of Watabe does not disclose/teach the second monitoring unit is configured to continuously monitor the charging or discharging current at the energy supply contacts and, in conjunction with the first monitoring unit of the removable battery pack, to log and/or signal an abrupt drop in the charging or discharging current.
Suzuki teaches the second monitoring unit is configured to continuously monitor the charging or discharging current at the energy supply contacts ([0015]. FG processor 501 gauges the current when charge and discharge current. A multiplexer 503 supplies the multiplexed data to the resulting data to CPU 505. CPU 505 determines whether the obtained data is normal and transmits to external device 204).
Even though Suzuki  teaches the second monitoring unit is configured to monitor the charging or discharging current in the electrical device using the second monitoring unit in conjunction with the first monitoring unit as specified above and controlling the switching device when notified of an abnormality ([0024]), it would be obvious to one of ordinary skill in the art for Suzuki’s second monitoring device to in conjunction with the first monitoring unit log a sudden drop of the charging or discharging current in order to control the switching device to shut off to facilitate debugging and repair.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 20170353041) in view of Takeda (US 20100090652) in view of Watabe (US JP 2008067522) in view of Sainomoto (US 20070108941).
As to claim 14, Klee in view of Takeda in view of Watabe teaches the system according to Claim 13, further comprising:
Klee in view of Takeda in view of Watabe does not disclose/teach a filter element configured to connect (i) the output of the evaluation unit and/or the signal or data contact of the second interface and (ii) the second monitoring unit of the electrical device.
Sainomoto teaches a filter element configured to connect (i) the output of the evaluation unit and/or the signal or data contact of the second interface and (ii) the second monitoring unit of the electrical device.  (Fig. 2 diode 58)
It would have been obvious to a person of ordinary skill in the art to modify the system of Klee in view of Takeda in view of Watabe to include a filter element configured to connected to the signal or data contact of the second interface and the second monitoring unit of the electrical device, as taught by Sainomoto in order to reduce noise and signal fluctuation on the signal/data contact line.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeuchi et al (US 20090153103) is cited for having a voltage divider circuit at the input of a comparator that shuts off the main switch in the charger (Fig. 2). 
Suzuki et al (US 20090124299) is cited for having a voltage divider circuit at the input of a comparator that shuts off the main switch in the charger and also for having a switch in parallel with a sense resistor (Fig. 3). However Suzuki’s sense resistor switch combination is controlled by the second monitoring unit and located in the charger.
Ueda et al (US 6577883)  is cited for having a voltage divider circuit at the input of a comparator that shuts off the main switch in the charger. However Ueda combines multiple signal/data ports into one.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859